— Judgment, Supreme Court, New York County (Walter Tolub, J.), entered February 14, 1997, which denied petitioner former police cadets’ application pursuant to CPLR article 78 challenging respondents’ eligibility requirements for taking the 1996 police sergeants’ promotional examination, unanimously affirmed, without costs.
We agree with the IAS Court that the July 1994 Mollen Commission report, which found that ineffective leadership was a major contributing factor in police corruption and recommended that police officers have at least three years’ experience to be eligible for promotion, provides a “fair argument” for respondents’ decision that all officers had to have three years’ experience in order to sit for the 1996 Sergeants’ promotional exam, changing the prior practice used in the 1993 exam of permitting former police cadets to take the exam with one year less service than their non-cadet colleagues (Matter of Cahill v Casey, 180 AD2d 680, 681; Matter of Pell v Board of Educ., 34 NY2d 222, 230). We have considered petitioners’ breach of contract, equitable estoppel and other claims and find them not to warrant a different result (see, Matter of Organization of N. Y. State Mgt. / Confidential Empls. v Lawton, 106 AD2d 48, 51, lv denied 65 NY2d 602). Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.